Appeal from a judgment of the Supreme Court, Erie County (Deborah A. Haendiges, J.), rendered September 4, 2008. The judgment convicted defendant, upon a nonjury verdict, of criminal contempt in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously modified on the law by vacating that part of the sentence imposing a period of probation and as modified the judgment is affirmed.
Same memorandum as in People v Harris (72 AD3d 1492 [2010]). Present—Centra, J.P., Fahey, Peradotto, Carni and Lindley, JJ.